Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered September 2, 2010. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the fifth degree (Penal Law § 220.06 [5]). As defendant correctly concedes, he failed to preserve for our review his contention that a conflict of interest between the probation officer who prepared the presentence report and a police officer at the scene of the arrest required the preparation of a new presentence report and resentencing (see CPL 470.05 [2]). We decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). The sentence is not unduly harsh or severe. Present— Scudder, EJ., Fahey, Lindley and Martoche, JJ.